1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                         SOUTHERN DISTRICT OF CALIFORNIA
7
8    ALLELE BIOTECHNOLOGY AND                             Case No.: 20-cv-01958-H-AGS
     PHARMACEUTICALS, INC., a
9
     California corporation,                              ORDER DENYING DEFENDANTS’
10                                       Plaintiff,       MOTION TO DISMISS AS MOOT
11   v.                                                   [Doc. No. 24.]
12   PFIZER, INC., a Delaware corporation;
13   BIONTECH SE, a German company;
     BIONTECH US, INC., a Delaware
14   corporation; and DOES 1-30,
15                                   Defendants.
16
17          On October 5, 2020, Plaintiff Allele Biotechnology and Pharmaceuticals, Inc. filed
18   a complaint for patent infringement against Defendants Pfizer, Inc., BioNTech SE, and
19   BioNTech US, Inc, alleging infringement of U.S. Patent No. 10,221,221. (Doc. No. 1,
20   Compl.) On February 8, 2021, Defendants filed a motion pursuant to Federal Rule of Civil
21   Procedure 12(b)(6) to dismiss Plaintiff’s complaint for failure to state a claim. (Doc. No.
22   24.) A hearing on the motion to dismiss is currently scheduled for March 15, 2021 at 10:30
23   a.m.
24          On February 25, 2021, in lieu of filing an opposition to the motion to dismiss,
25   Plaintiff filed a first amended complaint against Defendants. (Doc. No. 29, FAC.) See
26   Fed. R. Civ. P. 15(a)(1)(B); see Sanford v. Motts, 258 F. 3d 1117, 1120 (9th Cir. 2001)
27   (“Fed. R. Civ. P. 15(a) gives a plaintiff one opportunity to amend as of right.”). In light of
28   the filing of the amended complaint, the Court denies as moot Defendants’ motion to

                                                      1
                                                                                   20-cv-01958-H-AGS
1    dismiss the complaint without prejudice to Defendants moving to dismiss the first amended
2    complaint. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)
3    (“It is well-established in our circuit that an ‘amended complaint supersedes the original,
4    the latter being treated thereafter as non-existent.’ . . . Consequently, the Plaintiff’s Second
5    Amended Complaint superseded the First Amended Complaint, and the First Amended
6    Complaint ceased to exist. Because the Defendants’ motion to dismiss targeted the
7    Plaintiff’s First Amended Complaint, which was no longer in effect, we conclude that the
8    motion to dismiss should have been deemed moot . . . .” (citations omitted)). The March
9    15, 2021 hearing date is vacated.
10         IT IS SO ORDERED.
11   DATED: February 26, 2021
12
                                                    MARILYN L. HUFF, District Judge
13                                                  UNITED STATES DISTRICT COURT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    20-cv-01958-H-AGS
